Terminal Disclaimer
The terminal disclaimer filed on 08/02/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9504275 and US Patent 9504750 has been approved.  

EXAMINER’S AMENDMENT
Applicant’s amendments and response filed on 08/04/2021 have been fully considered and entered.  Claims 1-3 and 22 are currently pending.  Claims 1-3 and 22 have been amended.  Claims 4-21 and 23 are cancelled. 
Authorization for this examiner’s amendment was given in a telephone interview with Ling Zhong on 08/11/2021.
The application has been amended as follows: 
Claim 3. The composition of claim 1, wherein the bioactive microorganism is a virus, a probiotic, a yeast, or an algae.

Reasons for Allowance
Claims 1-3 and 22 are allowed.  The following is an examiner’s statement of reasons for allowance: 
The previous rejections of claims 4, 7-11 and 23 are moot in light of the cancellation of the claims in the amendments filed on 08/04/2021.
The previous rejections of claims 1-3 and 22 under 35 U.S.C §103 as being unpatentable over Harel’975 and Chen are withdrawn in light of the amendments to the claims filed on 08/04/2021.  Claim 1 has been amended to recite the bioactive 
The previous rejections of claims 1 and 3 under nonstatutory double patenting over US Patent 9504750 and US Patent 9504275 are withdrawn in light of the terminal disclaimer filed on 08/02/2021.
The instant invention is directed to a dry composition comprising a bioactive microorganism embedded in a matrix, said matrix comprising 3% sodium alginate, 5% inulin, 75.3% trehalose and 16.7% protein hydrolysate, wherein the % is by weight of the matrix. 
The instant invention is directed to a product of nature judicial exception “a bioactive microorganism”. The instant claims are patent eligible under 35 USC 101 because the judicial exception is sufficiently integrated into a practical application because of the additional limitations “embedded in a matrix, said matrix comprising 3% sodium alginate, 5% inulin, 75.3% trehalose and 16.7% protein hydrolysate, wherein the % is by weight of the matrix”.  Sodium alginate, inulin and trehalose are stabilizing agents which increase the stability of the microorganism.
A composition comprising a bioactive microorganism embedded in a matrix comprising the specific ingredients sodium alginate, inulin, trehalose and protein hydrolysate at the specific amounts recited in claim 1 is novel and non-obvious over the prior art.
The closest prior art is Harel’975 (WO 2008/076975) and Chen (US 2007/0048295).
Harel’975 teaches a dry food product containing live probiotics (a microbe) wherein the probiotic is preserved in a vacuum dried matrix of sugars, proteins and polysaccharides (abstract). Harel’975 teaches the composition to contain protective substances comprising at least one disaccharide (trehalose) at a concentration of 20% to 60% by weight (par. [0020]). Harel’975 teaches the composition to comprise soy protein hydrolysate at a concentration of 2% to 20% (par. [0021]). Harel’975 teaches the composition to comprise alginates at a concentration of 0.5% to 10%, preferably at 1-4% (par. [0022]) including sodium alginate at 2% (par. [0024]). Harel’975 teaches alginates and the protein hydrolysates increase the stability of the composition (par. [0021,0024]). Harel’975 teaches the probiotic organisms to be selected from Lactobacillus acidophilus, L. rhamnosus or Bifidobacterium lactis (par. [0051]).  Harel’975 teaches the probiotic composition can comprise additional functional ingredients, for example, fructo-oligosaccharides (FOS) and polyfructoses inulin, pectin etc., (see par. [0058]). 
Harel’975 does not teach the inulin to be a stabilizing agent.
Chen teaches methods for preparing alginate capsules to provide a more effective and convenient method of encapsulating active ingredients (par. [0008]) and teaches encapsulating probiotic bacteria (Ex. 2). Chen teaches it surprisingly found that an incorporation of at least one prebiotic and at least one pancreatic digested protein into the wall of alginate capsules can enhance the strength of the capsules. Chen teaches the alginate capsules are prepared by a method comprising providing a matrix-forming solution comprising about 1% to about 3% of sodium alginate, up to about 5% 
However, the prior art does not render obvious a dry composition comprising a bioactive microorganism embedded in a matrix, said matrix comprising 3% sodium alginate, 5% inulin, 75.3% trehalose and 16.7% protein hydrolysate, wherein the % is by weight of the matrix. The specific ingredients sodium alginate, inulin, trehalose and protein hydrolysate at the specific amounts recited in claim 1 is novel and non-obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/Srikanth Patury/
Examiner, Art Unit 1657
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657